EXHIBIT 10.4
 
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2
 
AMENDMENT NO. 1
TO
COLLABORATION AND LICENSE AGREEMENT
AND
SUPPLEMENTAL AGREEMENT




This Amendment No. 1 is made and entered into as of September 30, 2014 (the
“Effective Date”), by and between Sucampo Pharma Americas, LLC (formerly known
as Sucampo Pharma Americas, Inc., which was further formerly known as Sucampo
Pharmaceuticals, Inc.) (“Sucampo”) and Takeda Pharmaceutical Company Limited
(“Takeda”).  Sucampo and Takeda are sometimes referred to herein individually as
a “Party” and collectively as the “Parties.”


WHEREAS, Sucampo and Takeda are parties to a Collaboration and License
Agreement  dated October 29, 2004 (the “CLA”) and a Supplemental Agreement dated
February 1, 2006 (the “Supplemental Agreement”); and


WHEREAS, the Parties now desire to amend certain terms of the CLA and the
Supplemental Agreement (collectively, “the Agreements”).


NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, the Parties agree as follows:


1. Reference to SPI in the Agreements.  It is understood by the Parties that
references to “SPI” in the changes set forth in this Amendment No. 1 are made
for consistency with the other terms and conditions of the Agreements which
contain references to “SPI,” and that references to “SPI” in the Agreements
(including those effectuated by the changes herein) will refer to Sucampo.


2.  Amendments to the CLA.
 
2.1 Definition of Best Efforts.  All instances of the term “Best Efforts” in the
CLA are hereby amended to read “Commercially Reasonable Efforts”, which is
defined as follows:


‘“Commercially Reasonable Efforts” means, with respect to the efforts to be
expended, or considerations to be undertaken, by a Party or its Affiliate with
respect to any objective, activity or decision to be undertaken hereunder,
reasonable, good faith efforts to accomplish such objective, activity or
decision as such Party would normally use to accomplish a similar objective,
activity or decision under similar circumstances, it being understood and agreed
that with respect to the development, manufacture, seeking and obtaining
regulatory approval, or commercialization of the Compound or Product, such
efforts and resources shall be consistent with those efforts and resources
commonly used by a Party under similar circumstances for similar compounds or
products owned by it or to which it has similar rights, which compound or
product, as applicable, is at a similar stage in its development or product life
and is of similar market potential taking into
 
 
1

--------------------------------------------------------------------------------

 
 account: (a) issues of efficacy, safety, and expected and actual approved
labeling, (b) the expected and actual competitiveness of alternative products
sold by third parties in the marketplace, (c) the expected and actual product
profile of the Compound or Product, (d) the expected and actual patent and other
proprietary position of the Compound or Product, (e) the likelihood of
regulatory approval given the regulatory structure involved, including
regulatory or data exclusivity, (f) the expected and actual profitability and
return on investment of the Compound or Product, or other compounds or products
in a Party’s  portfolio of compounds or products, taking into consideration,
among other factors, expected and actual (1) third party costs and expenses, (2)
royalty, milestone and other payments to third parties and SPI, and (3) the
pricing and reimbursement relating to the Product(s). Commercially Reasonable
Efforts shall be determined on an indication/dosage-by-indication/dosage basis
for the Compound or Product, as applicable, and it is anticipated that the level
of effort and resources that constitute “Commercially Reasonable Efforts” with
respect to a particular indication will change over time, reflecting changes in
the status of the Compound or Product, as applicable.  Notwithstanding the
foregoing, neither Party shall be obligated to Develop, seek Regulatory Approval
for, or Commercialize a Compound or Product: (i) which, in its reasonable
opinion after discussion with the other Party, caused or is likely to cause a
fatal, life-threatening or other serious adverse safety event that is reasonably
expected, based upon then available data, to preclude obtaining Regulatory
Approval for such Product or Compound, or, if Regulatory Approval of such
Product has already been obtained, to preclude continued marketing of such
Product; or (ii) in a manner inconsistent with applicable laws.’
 
2.2 Definition of Negative Event. Subsection (c) of the definition of “Negative
Event” in the CLA is hereby amended in its entirety to read as follows:


‘(c)           the entry into the market of a significant competing product
which was unexpected based on information known as of the Effective Date of
Amendment No. 1 of the Collaboration Agreement and Supplemental Agreement.’
 
2.3 Definition of Takeda Affiliates.  The definition of “Takeda Affiliates” in
the CLA is hereby amended in its entirety to read as follows:


‘“Takeda Affiliates” shall mean those Affiliates of Takeda listed on Exhibit D;
provided that Exhibit D shall be modified by Takeda from time to time during the
term of this Agreement upon written notice to SPI.’


2.4 Amendment to Section 2.3.  Section 2.3 of the CLA is hereby amended in its
entirety to read as follows:


‘2.3           Sub-license by Takeda.  The right to sub-license to a third party
granted to Takeda under Section 2.1 and 2.2 shall be on the condition that the
terms of any such sub-license shall be in accordance with the terms of the
license granted to Takeda hereunder and shall be subject to the prior approval
of SPI, such approval not to be unreasonably withheld or
 
 
2

--------------------------------------------------------------------------------

 
 delayed.  The right to sub-license to Takeda Affiliates under Section 2.1 and
2.2 shall be without the prior written consent from SPI.’
 
2.5 Amendment to Section 5.1.  The last sentence in Section 5.1(a) of the CLA is
hereby amended in its entirety to read as follows:
 
‘(a)           All decisions of the JCC shall be unanimous, except that after
consultation with the JCC, Takeda will have sole discretion with respect to
decisions related to pricing, market access and, subject to Takeda’s MACI
obligation (as defined in Section 5.3(f)), number of sales representatives,
product positioning and promotional mix as long as […***…].  The foregoing
condition to Takeda’s continued exercise of such sole discretion will not apply
in the event of […***…] where such decrease is due to market events such as (i)
a competitive recall, launch or withdrawal of a competitive product(s), (ii)
aggressive pricing, rebating and/or discounting by a competitor, or (iii) other
market events that may affect the growth potential of the Product.  In the event
of such a market event, Takeda agrees to use Commercially Reasonable Efforts in
the exercise its discretion to increase or decrease annual commercial
investment.’


2.6 Amendment to Section 5.1(c).  The last sentence in Section 5.1(c) of the CLA
is hereby deleted in its entirety.


2.7 Amendment to Section 5.2(a).  The first sentence of Section 5.2(a) of the
CLA is hereby amended in its entirety to read as follows:
 
‘(a)           Takeda (or, if applicable, Takeda Affiliates or its
sub-licensee(s)) shall Commercialize the Product for the Initial Indications
and, if applicable, Additional Indications and/or New Formulations in the
Initial Territory at its own expense in accordance with the terms and conditions
contained herein and in accordance with the Commercialization Plan approved by
the JCC.’


2.8 Amendment to Section 5.2.  Section 5.2(b) of the CLA is hereby deleted in
its entirety.  


2.9 Amendment to Section 5.3.  Section 5.3(f) of the CLA is hereby amended in
its entirety to read as follows:


‘(f)             Beginning on January 1, 2015, Takeda (or, as applicable, Takeda
Affiliates or its sub-licensee(s)) shall be obligated to fund per calendar year
a minimum annual commercial investment (“MACI”) set at the lesser of: (a)
[…***…] United States Dollars (US$[…***…]) or (b) […***…] percent ([…***…]%) of
annual Net Sales Revenue.  MACI shall include Takeda’s fully-burdened
commercialization expenses, including those expenses incurred with respect to
field promotion, marketing and medical education.  Notwithstanding the
foregoing, Takeda’s MACI obligation (including any remaining amounts thereof
budgeted for the then-current calendar year but not yet expended) will expire on
the earlier of: (a) […***…] or (b) […***…].  Upon expiration of Takeda’s MACI
obligation, Takeda may reduce its annual commercial investment at its sole
discretion.  For the avoidance of doubt, the first commercial sale by or on
behalf of Par Pharmaceutical, Inc. (“Par”) or any Affiliate of Par of a
pharmaceutical product that has received FDA approval for marketing in the
Initial Territory pursuant to an Abbreviated New Drug Application (or equivalent
regulatory mechanism) as a generic equivalent to the Product shall constitute
the first commercial sale of a Generic Equivalent in the Initial Territory
pursuant to subpart (b) in the preceding sentence.
 
*Confidential Treatment Requested
 
3

--------------------------------------------------------------------------------

 
2.10 Amendment to Section 5.4.  Section 5.4 of the CLA is hereby amended as
follows:


(i)  
by replacing Section 5.4(b) in its entirety with the following:



‘Subject to Takeda’s final decision-making rights under Section 5.1(a), the JCC
shall determine the annual number of PDEs that shall be made in each calendar
year by Takeda (or, if applicable, Takeda Affiliates or its sub-licensee(s)).’


(ii)  
by adding the following new Section 5.4(d):



‘(d)           Takeda’s obligation to pay SPI a fee per PDE under Section 5.4(a)
will terminate on […***…].  In addition, after […***…], and notwithstanding the
provisions of Section 5.4(c), SPI shall pay for its own samples and promotional
materials required for SPI’s co-promotion activities, if any, in the Initial
Territory.  Takeda shall provide SPI with samples and promotional materials at
SPI’s cost.’


2.11 Amendment to Section 5.7. Section 5.7 of the CLA is hereby amended in its
entirety to read as follows:


‘5.7           During the Initial Term, Takeda (or, if applicable, Takeda
Affiliates or its sub-licensee(s)) shall not directly or indirectly promote,
market or sell in the Initial Territory […**…].’


2.12 Amendment to Section 7.3.  Section 7.3 of the CLA is hereby amended as
follows:


(i)  
by amending the first paragraph in its entirety to read as follows:



‘7.3           Running Royalties.  In addition to all other amounts payable
hereunder, Takeda shall, for the Product sold during the Initial Term of this
Agreement, pay
to SPI within […***…] ([…***…]) days after the end of each calendar quarter the
following royalties, in consideration for the license grant to the Licensed
Patents, Licensed Know-How and Licensed Trademarks hereunder, on Net Sales
Revenue in the Initial Territory, as set forth below.’
 
*Confidential Treatment Requested
 
4

--------------------------------------------------------------------------------

 
(ii)  
by adding the following new subsection (d):



‘(d)  During the Extended Term, and only with respect to the Net Sales Revenue
of Product Covered by the Valid Claims of the Licensed Patents, Takeda shall pay
to SPI within […***…] ([…***…]) days after the end of each calendar quarter a
running royalty of […***…] percent ([…***…]%) of Net Sales Revenue less Takeda’s
cost of goods.’


2.13 Amendment to Article 11.  Section 11.3 of the CLA is hereby amended by
replacing the last sentence of that section with the following:


‘In addition, the receiving Party may disclose Confidential Information to its
Affiliates and its and their officers, directors, employees, contractors,
consultants, agents and advisors on a “need-to-know” basis in order for the
receiving Party to exercise its rights or fulfill its obligations under this
Agreement, each of whom prior to disclosure must be bound by obligations of
confidentiality and restrictions on use of such Confidential Information that
are no less restrictive than those set forth in Article 11.’


2.14 Amendment to Section 13.  Section 13.1 of the CLA is hereby amended in its
entirety to read as follows:


‘“13.1            Term of Agreement. The initial term of this Agreement shall
commence on the Effective Date and unless earlier terminated in accordance with
the provisions of this Article 13 or Section 12.3, shall continue in full force
an effect until December 31, 2020 (“Initial Term”).  Upon expiration of the
Initial Term, the Agreement shall automatically continue in full force and
effect until terminated by Takeda upon ninety (90) days prior written notice to
SPI or terminated earlier in accordance with the provisions of this Article
13.  The period of time following the expiration of the Initial Term and
continuing until the termination of this Agreement as provided in the
immediately preceding sentence is referred to as the “Extended Term.”  For the
avoidance of doubt, references in this Agreement to “the term of this Agreement”
shall mean the period beginning on the Effective Date and ending on the last day
of the Extended Term.’


3.   Amendments to the Supplemental Agreement.
 
3.1           Amendment to Article 6. Section 6.1 of the Supplemental Agreement
is hereby deleted in its entirety.
 
*Confidential Treatment Requested
 
5

--------------------------------------------------------------------------------

 
3.2           Amendment to Article 8.  Section 8.1(a) of the Supplemental
Agreement is hereby amended in its entirety to read as follows:


‘8.1           Affiliates.


(a)   The Parties agree that Takeda may contract with its Affiliates for the
performance of any of its obligations under, or the activities contemplated in,
the Original Agreement or this Supplemental Agreement, including the Annexes
hereto, or any activities related thereto provided (1) that Takeda shall ensure
that its Affiliates comply with the provisions of the Original Agreement and
this Supplemental Agreement, including the Annexes hereto, and including the
confidentiality obligations and provisions of Section 11.3 of the Original
Agreement; (2) that any such contracting by Takeda shall not relieve Takeda's
duty to perform, either directly or through Affiliates, the obligations and the
activities contemplated in the Original Agreement and this Supplemental
Agreement, including the Annexes hereto, and any activities related thereto; and
(3) that each such Affiliate shall comply with the  provisions of Article 7.6 of
the Original Agreement. Sucampo shall be entitled to a financial audit, to be
conducted by an independent certified public accountant pursuant to Section 7.6
of the Original Agreement mutatis mutandis, of any Affiliate of Takeda with whom
Takeda contracts for the performance of any of its obligations under, or the
activities contemplated in, the Original Agreement or this Supplemental
Agreement, including the Annexes hereto, or any activities related thereto,
which audit shall be limited in scope to (a) establishing the good standing of
Takeda's Affiliates and (b) establishing and understanding the entity structure
and revenue flow among Takeda and its Affiliates as such structure and revenue
flow pertains to the computation of Net Sales Revenue. The financial audit
authorized by this Section 8.1 shall be in addition to any audit authorized by
Section 7.6 of the Original Agreement.’


4.  Cost of Pediatric Studies.
 
4.1           Pediatric Studies.  Future out-of-pocket costs for pediatric
studies that exceed the total budgeted costs for such studies approved by the
JDC and JCC as of the Effective Date of this Amendment No. 1 shall be […***…]
between the Parties.


5.  Miscellaneous.
 
5.1           Full Force and Effect.  The provisions of the Agreements, as
amended by this Amendment No. 1 as of its Effective Date, remain in full force
and effect during the Initial Term and the Extended Term; provided that the
rights and obligations of the Parties as accrued under the Agreements prior to
this Amendment No.1 will remain unchanged and continue to be binding on the
Parties.


5.2           Entire Agreement.  The Agreements and this Amendment No. 1
constitute the entire agreement, both written and oral, between the Parties with
respect to the subject matter hereof, and any and all prior agreements with
respect to the subject matter hereof,
 either written or oral, expressed or implied, are superseded hereby, merged and
canceled, and are null and void and of no effect.
 
*Confidential Treatment Requested
 
6

--------------------------------------------------------------------------------

 
5.3           Counterparts.  This Amendment No. 1 may be executed in one or more
counterparts, each of which will be an original and all of which together will
constitute one instrument.


 
[Signature Page Follows]
 


 


 


 


 


 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Amendment No. 1 as of the
date first written above.





TAKEDA PHARMACEUTICAL COMPANY LIMITED   SUCAMPO PHARMA AMERICAS, LLC          
By:
 
 
By:
 
Name:
Christophe Weber
  Name:
Peter S. Greenleaf
Title:
President & COO
  Title:
President









 


 


 
 
 
 8

--------------------------------------------------------------------------------